Gray, J.
The testimony of Hovey to admissions of the intestate in his lifetime, and of his administratrix since her appointment, was competent evidence in. this action against her for money had and received by him.
But as it does not appear thai the defendant introduced any evidence that the plaintiff had done any act tending to show that she did not claim the bank book in question, the plaintiff’s statements to the administratrix, the truth of which the latter did not admit by assent or silence, but declared her total ignorance about, were inadmissible in the plaintiff’s favor.

Exceptions sustained.